Name: Commission Regulation (EEC) No 3769/86 of 10 December 1986 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans
 Type: Regulation
 Subject Matter: cooperation policy;  economic analysis;  plant product;  trade
 Date Published: nan

 No L 349/24 Official Journal of the European Communities 11 . 12. 86 COMMISSION REGULATION (EEC) No 3769/86 of 10 December 1986 amending Regulation (EEC) No 2329/85 laying down detailed rules for the application of the special measures for soya beans THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), and in particular Article 2 (8) thereof, Whereas Commission Regulation (EEC) No 3213/86 (2) replaces Annex A to Regulation (EEC) No 2329/85 (3), which specifies the coefficients of equivalence to be applied to soya beans from third countries ; whereas a check has shown that a mistake has crept into the Annex to that Regulation ; whereas it is therefore necessary to amend the Regulation in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2329/85, ' 1,04' is replaced by '0,90'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 151 , 10 . 6 . 1985, p . 15 . (2) OJ No L 299, 23 . 10 . 1986, p . 23 . (3) OJ No L 218 , 15 . 8 . 1985, p . 16 .